 1   ANDREW R. McCLOSKEY, ESQ.
     Nevada State Bar No. 7441
 2   McCLOSKEY, WARING, WAISMAN & DRURY LLP
     12671 High Bluff Drive, Suite 350
 3   San Diego, CA 92130
     Telephone No.: 619.237.3095
 4   Telefax No.: 619.237.3789
     amccloskey@mwwdlaw.com
 5
     Designated for personal service only:
 6   Christopher L. Blakesley II, Esq.
     Nevada State Bar No. 11922
 7   John C. Courtney, Esq.
     Nevada State Bar No. 11092
 8   LBC LAW GROUP
     3215 W. Charleston Blvd., Suite 120
 9   Las Vegas, NV 89102

10   Attorneys for Defendant
     Hartford Casualty Insurance Company
11

12                              UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14   DEL WEBB COMMUNITIES, INC.,                      Case No. 2:21-cv-00359-RFB-VCF
     a Nevada corporation, and PN II, INC.
15   dba PULTE HOMES OF NEVADA,                       STIPULATION AND [PROPOSED]
     a Nevada corporation,                            ORDER TO EXTEND HARTFORD
16                                                    CASUALTY INSURANCE COMPANY’S
                                    Plaintiff,
                                                      TIME TO RESPOND TO COMPLAINT
17
          v.                                          (SECOND REQUEST)
18
     LIBERTY INSURANCE CORPORATION,
19   an Illinois corporation; COLONY
     INSURANCE COMPANY, a Virginia
20   corporation; EMPLOYERS MUTUAL
     CASUALTY COMPANY, an Iowa
21   corporation; UNITED SPECIALTY
     INSURANCE COMPANY, a Delaware
22   corporation; WESTFIELD INSURANCE
     COMPANY, an Ohio corporation;
23   HARTFORD CASUALTY INSURANCE
     COMPANY, an Indiana corporation;
24   CENTURY SURETY COMPANY, an Ohio
     corporation; JAMES RIVER INSURANCE
25   COMPANY, an Ohio corporation; and
     VALLEY FORGE INSURANCE
26   COMPANY, a Pennsylvania corporation,

27                                  Defendants.

28
                                                  1
     STIP AND [PROPOSED] ORDER RE HARTFORD’S RESPONSIVE PLEADING            2:21-cv-00359-RFB-VCF
 1          WHEREAS, Del Webb Communities, Inc. and PN II, Inc. dba Pulte Homes of Nevada

 2   (“Plaintiffs”) filed a Complaint on March 2, 2021;

 3          WHEREAS, by prior stipulation of the parties, Hartford Casualty Insurance Company’s

 4   (“Hartford”) response to the Complaint is due on June 3, 2021; and

 5          WHEREAS, Hartford requires additional time to prepare to file a response to the Complaint.

 6          WHEREFORE, the parties have agreed to extend the deadline for Hartford to respond to

 7   Plaintiffs’ Complaint until June 17, 2021. This is the second stipulation filed by the parties for the

 8   extension of time for Hartford to file its response to the Complaint.

 9          IT IS SO STIPULATED.

10   Dated: May 27, 2021                                   PAYNE & FEARS LLP
11
                                                           By:    /s/Sarah J. Odia
12                                                                Scott S. Thomas
                                                                  Sarah J. Odia
13                                                                Attorneys for Plaintiffs Del Webb
                                                                  Communities, Inc. and PN II, Inc.
14                                                                dba Pulte Homes of Nevada
15

16   Dated: May 27, 2021                                   McCLOSKEY, WARING,
                                                           WAISMAN & DRURY LLP
17

18                                                         By:    /s/Andrew R. McCloskey
                                                                  Andrew R. McCloskey
19                                                                Attorneys for Defendant
                                                                  Hartford Casualty Insurance Company
20

21
        IT IS SO ORDERED.
22

23
        ___________________________________
24      Cam Ferenbach
        United States Magistrate Judge
25

26                 5-27-2021
        Dated:_____________________________
27

28
                                                       2
     STIP AND [PROPOSED] ORDER RE HARTFORD’S RESPONSIVE PLEADING                    2:21-cv-00359-RFB-VCF
 1                                        PROOF OF SERVICE

 2               Del Webb Communities, Inc., et al. v. Liberty Insurance Corporation, et al.

 3                                    Case No. 2:21-cv-00359-RFB-VCF

 4           I, Andrew R. McCloskey, declare as follows:

 5           I am employed with McCloskey, Waring, Waisman & Drury LLP, whose address is

 6   12671 High Bluff Drive, Suite 350, San Diego, CA 92130.

 7           On May 27, 2021, I served the following document:

 8      STIPULATION AND [PROPOSED] ORDER TO EXTEND HARTFORD CASUALTY

 9               INSURANCE COMPANY’S TIME TO RESPOND TO COMPLAINT

10                                        (SECOND REQUEST)

11   on the parties in this action.

12           VIA PACER ELECTRONIC SERVICE: I attached a true and correct copy of the above-

13   entitled document to PACER by electronic transfer for service on all counsel of record by electronic

14   service.

15           I declare under penalty of perjury under the laws of the State of Nevada that the foregoing

16   is true and correct.

17           Executed at San Diego, California on May 27, 2021.

18
                                                                 /s/Andrew R. McCloskey
19                                                               Andrew R. McCloskey
20

21

22

23

24

25

26

27

28
                                                      3
     STIP AND [PROPOSED] ORDER RE HARTFORD’S RESPONSIVE PLEADING                  2:21-cv-00359-RFB-VCF
